Citation Nr: 1143287	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder arthritis.

2.  Entitlement to service connection for bilateral hand arthritis.

3.  Entitlement to service connection for bilateral ankle arthritis.

4.  Entitlement to service connection for residuals of right knee replacement.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to non-service connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from June 1942 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) from an April  2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral shoulder, hand, and ankle arthritis, residuals of right knee replacement, bilateral hearing loss disability, tinnitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On September 13, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for non-service-connected pension. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for non-service-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at a September 2011 Travel Board hearing, indicated that it was his intent to withdraw the appeal for entitlement to non-service-connected pension benefits.  (See Board hearing transcript, page 3.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to non-service-connected pension benefits.



ORDER

The appeal as to the issue of entitlement to non-service-connected pension benefits is dismissed.


REMAND

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The April 2010 rating decision states that the Veteran failed to report for a scheduled physical examination in March 2010.  However, the claims file only reflects the scheduling of an audiology examination in March 2010, and does not reflect that the Veteran was scheduled and notified of a physical examination.  The record also reflects that the Veteran "refused" an audiology examination at the designated location.  The record does not reflect why the Veteran refused to be seen at the designated location.  The Board further notes that the Saginaw VAMC is only approximately 12 miles from the Veteran's home.  Unless the Veteran provides a reasonable reason for not wishing to be examined at the Saginaw VAMC and unless VA can reasonably schedule the Veteran elsewhere, the Veteran should be scheduled at the facility which the AMC or RO deems most appropriate, to include Saginaw.

 

The Board notes that the Veteran's service treatment records are presumed to have been destroyed in a fire at the National Archives and Records Administration in July 1973.  

Bilateral shoulder, hand, ankle arthritis.

The Veteran contends that he has arthritis due to "being banged up against the side of a boat or the ship" on several occasions in service and maneuvering through swamps.  (See Board hearing transcript, pages 6 and 10.)  He also contends that he was treated at a VAMC in the 1990s.  The Board finds that VA should attempt to obtain all pertinent VA medical records.  

In May 2009, VA requested private medical records from Dr. M.G.  In response, VA received copies of medical records from 2005 through 2009 and a list of medications, but no clinical records from 2000 to 2005.  A handwritten note attached to the records reflects that the Veteran was "first seen in 2000.  All recent medical records done.  If anything else it [sic] needed just call"  Thus, it appears that Dr. M.G.'s office chose to submit the most recent records, and not to submit records from 2000 to 2005.  The Board finds that VA should attempt to obtain all pertinent private medical records.  

Thereafter, if any clinical records indicate that the Veteran has arthritis which may be causally related to active service, a VA examination to determine the etiology of any bilateral shoulder, hand, and ankle arthritis would be useful. 

Residuals of right knee replacement.

The Veteran contends that in 1945 or 1946, he hit a "stump or something" while jumping into water.  He avers that he has been treated at the Saginaw VAMC for his right knee.  VA should attempt to obtain all pertinent VA records.  The record also reflects that in April 2007, the Veteran sought treatment for pain of the right knee, and there were postsurgical changes.  

As noted above, it appears that Dr. M.G.'s office chose not to submit records from 2000 to 2005.  VA should attempt to obtain all pertinent private medical records.  In addition, other than an April 2007 radiology record, there are no surgical or pre-surgical records regarding the Veteran's right knee replacement.  VA should attempt to obtain all such records from the appropriate facility.  

Thereafter, if any clinical records indicate that the Veteran has a right knee disability which may be causally related to active service, a VA examination to determine the etiology of any right knee disability would be useful.  


Hypertension

The Veteran avers that he was diagnosed with hypertension within one year after service, but that those records are unavailable.  (See Board hearing transcript, pages 17, 19, and 20.)  He also avers that he was first treated at a VA facility in 1990.  The Board finds that VA should attempt to obtain all pertinent VA medical records.  Thereafter, the Veteran should be scheduled for a VA examination to determine if he has hypertension causally related to active service.

As noted above, VA should attempt to obtain all pertinent private records from Dr. M.G. from 2000 to 2005. 

Bilateral hearing loss disability and tinnitus

The record reflects that the Veteran was scheduled for a VA audiology examination in March 2010, but that he "refused" an examination at the designated location.  As the Board is already directing that the Veteran be afforded a VA examination for hypertension, the Board finds that the Veteran should be afforded another opportunity for an audiology examination.  

As noted above, VA should attempt to obtain all pertinent private records from Dr. M.G. from 2000 to 2005. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for arthritis, hypertension, hearing loss, tinnitus, and a knee replacement, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all treatment providers identified, to include Dr. M.G. from 2000 through 2005 and from May 2009 to present, and to include the provider of his right knee surgery.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain all pertinent VA treatment records, to include pertinent records from 1990 to present.

2.  After associating all additionally received records with the claims file, schedule the Veteran for a VA examination on the issues of entitlement to service connection for hypertension, hearing loss, and tinnitus to determine whether it is at least as likely as not (50 percent or greater) that the Veteran has any such disability that is causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.  The examiner should consider the Veteran's duties in service and his post service employment, to include his work in the construction field.

3.  If, and only if, any newly obtained evidence indicates that the Veteran may have arthritis of the shoulders, hands, or ankles, or a right knee disability causally related to service, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current arthritic disability and/or right knee disability causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 

Unless, the Veteran provides a reasonable reason for not wishing to be examined at the Saginaw VAMC and unless VA can reasonably schedule the Veteran elsewhere, the Veteran should be scheduled at the facility which the AMC or RO deems most appropriate, to include Saginaw.
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the April 2011 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


